Motion Granted and Order filed June 14, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00279-CV
                                    ____________

                          RSL FUNDING, L.L.C., Appellant

                                            V.

CHAVEZE D. PIPPINS, DANIEL P. MORRIS, DONNA M. O'BRIEN, METLIFE
    INSURANCE COMPANY, METLIFE INSURANCE COMPANY OF
CONNECTICUT, AND METLIFE INVESTORS USA INSURANCE COMPANY,
                            Appellees


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 994875


                                       ORDER

       This is an accelerated appeal from an interlocutory order signed March 30, 2012,
granting appellees' motion to stay arbitration. On April 16, 2012, appellant filed a motion
in this court requesting temporary orders pursuant to Texas Rule of Appellate Procedure
29. On April 17, 2012, we granted appellant's motion and entered a stay.




                                            1
       On May 29, 2012, appellant filed a motion to "clarify" our order, specifically
whether arbitration proceedings are included. Appellant's motion is granted and we issue
this order.

       We ORDER that proceedings, including any and all proceedings in arbitration, are
stayed in trial court cause number 994875, styled RSL Funding, L.L.C. v. Chaveze D.
Pippins, Daniel P. Morris, Donna M. O'Brien, Metlife Insurance Company, Metlife
Insurance Company Of Conneticiut, and Metlife Investors USA Insurance Company. The
proceedings are stayed until final decision by this court in this interlocutory appeal or until
further orders of this court.

                                           PER CURIAM



Justices Boyce, Christopher, and Jamison




                                              2